Order unanimously affirmed without costs. Memoran*1064dum: Supreme Court properly granted the cross motions of defendants and third-party defendant for summary judgment dismissing the complaint. The record establishes that plaintiff was a special employee of defendant Buckbee-Mears as a matter of law (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557-558; Jeffords v Professional Bldrs./ Remodelers Group, 186 AD2d 989; Lesanti v Harmac Indus., 175 AD2d 664) and the acceptance by plaintiff of workers’ compensation benefits as an employee of his general employer precludes him from bringing this Labor Law action against defendants (see, Degruchy v Xerox Corp., 188 AD2d 1003). (Appeal from Order of Supreme Court, Oswego County, Nicholson, J.—Labor Law.) Present—Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.